Case 5:17-cv-02514-JGB-SHK Document 300-5 Filed 08/21/20 Page 1 of 5 Page ID
                                 #:6312




                  EXHIBIT 4
        Case 5:17-cv-02514-JGB-SHK Document 300-5 Filed 08/21/20 Page 2 of 5 Page ID
                                         #:6313



From:                              Lydia Wright <lwright@burnscharest.com>
Sent:                              Tuesday, August 18, 2020 10:34 AM
To:                                Hou, Alicia (Lax); SHK_Chambers@cacd.uscourts.gov
Cc:                                Scheffey, Adrienne (Assoc-Den); Barnacle, Colin (Ptnr-Den); DeLaney, Damien (Ptnr-Lax);
                                   Van Pelt, David (Ptnr-Lax); Turner, Jonathan (Assoc-Lax); Gallion, Michael (Ptnr-Lax);
                                   Novoa - External
Subject:                           Re: 5:17-cv-02514, Novoa, et al. v The GEO Group


Magistrate Kewalramani,

Per the Court’s August 7 Order (Dkt. 290), GEO has represented that it will be substantially compliant with its document
productions by September 7—only one week before the discovery cutoff in this case. Now, GEO represents that it
cannot even estimate the number of pages “and other materials” that remain to be produced. By GEO’s own count,
there are approximately 32,000 responsive documents (of an unknown number of pages) which it has not produced, and
less than 5,000 documents are awaiting ICE review. GEO admits that it sent those documents to ICE less than two weeks
ago, on August 6, 2020. As a result, there are at least 27,000 documents which GEO has not even submitted for ICE
review yet.

Plaintiffs understand that the reason GEO cannot estimate the number of pages to be produced is the result of
intentional cost-savings that GEO has sought in responding to Plaintiffs' requests. Specifically, GEO’s counsel
represented to Plaintiffs that to save money on data storage, the company has adopted an e-discovery and document
review protocol that only images the pages in a document--and thus, tells how many pages it contains--when that
document is actually reviewed. But that savings comes with a cost: GEO now informs Plaintiffs and this Court that it
intends to process 5 times the total volume of documents it has produced since November 2018 (i.e., 32,000 vs. 6600)
over the course of the next three weeks.

If past is prologue, and GEO's production of 6600 documents yielding 77,000 pages to date offers any gui dance, Plaintiffs
are expected to review over 350,000 pages of new documents on the eve of the discovery deadline. Plaintiffs will be
expected identify deficiencies, raise objections to redactions and privilege claims, and determine whether any additional
testimony is necessary. And they will have to do all this after the last day to initiate conferrals under Rule 37- 1 necessary
to comply with the Court's deadline for hearing discovery-related motions. GEO's proposed substantial compliance
deadline of September 7 thus violates the District Court's scheduling order by making compliance with several of its
deadlines impossible.

For the Court’s reference, the charts below summarize GEO’s production of documents to date.




                                                              1
Case 5:17-cv-02514-JGB-SHK Document 300-5 Filed 08/21/20 Page 3 of 5 Page ID
                                 #:6314




                                     2
       Case 5:17-cv-02514-JGB-SHK Document 300-5 Filed 08/21/20 Page 4 of 5 Page ID
                                        #:6315




Considering the circumstances and the timeline of this case, including the close of discovery in three weeks, it appears
that GEO’s intent is to deprive Plaintiffs of discoverable information.

Plaintiffs seek a conference with the Court as soon as possible to discuss GEO’s representations and ongoing failure to
produce responsive documents.


                                                            3
                              Case 5:17-cv-02514-JGB-SHK Document 300-5 Filed 08/21/20 Page 5 of 5 Page ID
                                                               #:6316
Thank you,

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax



From: "alicia.hou@akerman.com" <alicia.hou@akerman.com>
Date: Monday, August 17, 2020 at 8:09 PM
To: "SHK_Chambers@cacd.uscourts.gov" <SHK_Chambers@cacd.uscourts.gov>, Lydia Wright
<lwright@burnscharest.com>
Cc: Adrienne Scheffey <Adrienne.scheffey@akerman.com>, Colin Barnacle <colin.barnacle@akerman.com>,
Damien Delaney <Damien.delaney@akerman.com>, David Van Pelt <david.vanpelt@akerman.com>, Jonathan
Turner <jonathan.turner@akerman.com>, Michael Gallion <michael.gallion@akerman.com>, Novoa - External
<Novoa-External@burnscharest.com>
Subject: 5:17-cv-02514, Novoa, et al. v The GEO Group

Magistrate Kewalramani,

As directed by the Court’s August 14, 2020 minute order, please find attached GEO’s letter to the Court outlining status
of documents pending review.

Thank you,

Alicia Hou
Special Counsel
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
alicia.hou@akerman.com




vCard | Profile

      The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct
      file and location.




CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for the use of the individual or
entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
communication is strictly prohibited. If you have received this transmission in error, please immediately reply to the sender that you have received this
communication in error and then delete it. Thank you.




                                                                                                                                                4
